internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 5-plr-104466-00 plr-104468-00 plr-104467-00 date date re acquiring target target target state a state b we reply to a letter dated date from your representatives in which rulings are requested as to the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below plr-104466-00 plr-104468-00 plr-104467-00 acquiring is organized under the laws of state a and registered under the investment_company act of the act as a non-diversified open-end management investment_company acquiring has elected to be taxed as a regulated_investment_company ric under sec_851 through of the internal_revenue_code acquiring’s investment objective is to provide shareholders with high total investment return by investing primarily in the securities of corporate and governmental issuers target is organized under the laws of state b and registered under the act as a non-diversified open-end management investment_company target has elected to be taxed as a ric under sec_851 through target’s investment objective is to provide shareholders with high total investment return by investing a significant portion or as much as all of its total assets in equity securities target also may invest a smaller portion of its assets in junk bonds and will not invest in debt securities rated cc or lower by s p or ca or lower by moody’s target is organized under the laws of state b and registered under the act as a non-diversified open-end management investment_company target has elected to be taxed as a ric under sec_851 through target’s investment objective is to provide shareholders with a high level of current income by investing in u s and foreign debt equity and money market securities and secondarily capital appreciation target is organized under the laws of state b and registered under the act as a non-diversified open-end management investment_company target has elected to be taxed as a ric under sec_851 through target’s investment objective is to provide shareholders with a high total investment return through a fully managed investment policy utilizing u s and foreign equity debt and money market securities the combination of which will be varied from time to time both with respect to types of securities and markets in response to changing economic trends target may invest up to percent of its assets in junk bonds acquiring target target and target each offers four classes of shares with substantially_similar rights and fees all file their income_tax returns based on the accrual_method of accounting acquiring and each of target target and target have approved a plan_of_reorganization for what are represented to be valid business reasons pursuant to the plan the following transaction is proposed the transaction i target target and target the targets will transfer all of their assets and liabilities to acquiring in exchange for newly-issued acquiring voting common_stock the transfer ii each of target target and target will liquidate and distribute to plr-104466-00 plr-104468-00 plr-104467-00 their respective shareholders all of the acquiring stock received in the exchange each shareholder of a target will receive on a pro_rata basis shares of the class of acquiring stock with the same class designation and respective rights as the target stock held by such shareholder immediately prior to the transfer each target will dissolve in accordance with the laws of state b and will terminate its registration under the act acquiring may sell up to percent of the assets received in the transaction to unrelated purchasers and will reinvest any proceeds consistent with its investment objectives and policies iii iv the taxpayers have made the following representations in connection with the transaction a b c d the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each of the targets immediately prior to the transaction for purposes of this representation amounts used by a target to pay its reorganization expenses amounts paid_by a target to shareholders who receive cash or other_property and all redemptions and distributions except for redemptions in the ordinary course of a target’s business as an open-end investment_company as required by sec_22 of the act pursuant to a demand of a shareholder and regular normal dividends made by a target immediately preceding the transfer will be included as assets of the target held immediately prior to the transaction acquiring has no plan or intention to reacquire any of its stock issued in the transaction except in connection with its legal obligations under sec_22 of the act after the transaction acquiring will use the assets acquired from the targets in its business except that a portion of these assets may be sold or otherwise_disposed_of in the ordinary course of acquiring’s business any proceeds will be invested in accordance with acquiring’s investment objectives acquiring has no plan or intention to sell or dispose_of any of the assets of the targets acquired in the transaction except for dispositions made in the ordinary course of business plr-104466-00 plr-104468-00 plr-104467-00 e f g h i j k l m n each target will distribute to its shareholders the stock of acquiring it receives pursuant to the plan_of_reorganization the liabilities of each target assumed by acquiring and any liabilities to which the transferred assets of a target are subject were incurred by the target in the ordinary course of its business following the transaction acquiring will continue the historic_business of each target or use a significant portion of each target’s historic_business_assets in the continuing business acquiring each target and the shareholders of each target will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between any target and acquiring that was issued acquired or will be settled at a discount acquiring and each target meet the requirements of a regulated_investment_company as defined in sec_368 the fair_market_value of the assets of each target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject the targets are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the targets and acquiring have elected to be taxed as rics under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of the transaction for the targets have qualified for the special tax treatment afforded rics under the internal_revenue_code and after the transaction acquiring intends to continue to so qualify there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 of the income_tax regulations or any person related as defined in sec_1_368-1 to acquiring to acquire during the five year period beginning on the date of the transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in a target in the transaction either directly or through any transaction agreement or arrangement with any other person other than redemptions in the ordinary course of acquiring’s business as an open-end investment_company as required by sec_22 of the act plr-104466-00 plr-104468-00 plr-104467-00 o during the five year period ending on the date of the transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target stock with consideration other than acquiring stock ii no target nor any person related as defined in sec_1_368-1 to a target will have acquired such target’s stock with consideration other than acquiring stock or the target’s stock except for stock redeemed in the ordinary course of such target’s business as an open-end investment_company as required by sec_22 of the act and iii no distributions will have been made with respect to a target’s stock other than ordinary regular normal dividend distributions made pursuant to the target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 as required for target’s tax treatment as a ric p the aggregate value of the acquisitions redemptions and distributions described in paragraphs n and o above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in a target on the effective date of the transaction based solely on the information submitted and on the representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of each target in exchange for voting_stock of acquiring and acquiring’s assumption of targets’ liabilities followed by the distribution by a target to its shareholders of acquiring stock and any remaining assets in complete_liquidation will qualify as a reorganization within the meaning of sec_368 each target and acquiring will be a_party_to_a_reorganization within the meaning of sec_368 each target will recognize no gain_or_loss upon the transfer of substantially_all of its assets to acquiring in exchange for voting_stock of acquiring and acquiring’s assumption of each target’s liabilities or upon the distribution of the acquiring stock to each target’s shareholders sec_361 and c and sec_357 acquiring will recognize no gain_or_loss on the receipt of the assets of each target in exchange for voting_stock of acquiring sec_1032 the basis of each target’s assets in the hands of acquiring will be the plr-104466-00 plr-104468-00 plr-104467-00 same as the basis of those assets in the hands of the targets immediately prior to the transaction sec_362 acquiring’s holding_period for the targets’ assets acquired will include the period during which such assets were held by each target sec_1223 the shareholders of each target will recognize no gain_or_loss on the receipt of voting_stock of acquiring solely in exchange for their target stock including fractional shares to which they may be entitled sec_354 the basis of the acquiring stock received by target shareholders will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by target shareholders in exchange for their target stock including fractional shares to which they may be entitled will include the period that the shareholder held the target stock exchanged therefor provided that the shareholder held such stock as a capital_asset on the date of the exchange sec_1223 pursuant to sec_381 and sec_1_381_a_-1 the tax_year of each target will end on the effective date of the transaction and acquiring will succeed to and take into account the items of each target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings specifically no opinion was requested and none is expressed about whether acquiring or the targets qualify as rics that are taxable under subchapter_m part of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-104466-00 plr-104468-00 plr-104467-00 a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers sincerely assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
